MEMORANDUM DECISION
                                                                                    FILED
Pursuant to Ind. Appellate Rule 65(D),                                          Aug 05 2020, 9:39 am

this Memorandum Decision shall not be                                               CLERK
                                                                                Indiana Supreme Court
regarded as precedent or cited before any                                          Court of Appeals
                                                                                     and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David L. Joley                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Alexandria Sons
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Morgan Perona,                                           August 5, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-274
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-1905-F5-143



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-274 | August 5, 2020                    Page 1 of 4
[1]   Morgan Perona appeals the sentence imposed by the trial court after Perona

      pleaded guilty to Level 5 felony possession of methamphetamine and Class A

      misdemeanor resisting law enforcement. Perona argues that the sentence is

      inappropriate in light of the nature of the offenses and his character. Finding

      the sentence not inappropriate, we affirm.


[2]   On May 7, 2019, Perona was a passenger in a vehicle that was pulled over by a

      Fort Wayne police officer. Perona was found to be in possession of a small bag

      that contained a substance later determined to be 6.3 grams of

      methamphetamine. The officer grabbed Perona’s wrists and asked him to place

      his hands behind his back. Perona resisted, another officer came to assist, and

      both officers deployed their tasers.


[3]   On May 13, 2019, the State charged Perona with Level 5 felony possession of

      methamphetamine and Class A misdemeanor resisting law enforcement. On

      June 3, 2019, Perona pleaded guilty as charged and was accepted into the Drug

      Court Diversion Program. Perona violated the rules of Drug Court on four

      occasions; on the fourth occasion, Perona was terminated from Drug Court.

      On January 7, 2020, the trial court sentenced Perona to three years for

      possession of methamphetamine and to one year for resisting law enforcement,

      to be served concurrently. Perona now appeals.


[4]   Perona argues that the sentence imposed by the trial court is inappropriate in

      light of the nature of the offenses and his character pursuant to Indiana

      Appellate Rule 7(B). We must “conduct [this] review with substantial


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-274 | August 5, 2020   Page 2 of 4
      deference and give ‘due consideration’ to the trial court’s decision—since the

      ‘principal role of [our] review is to attempt to leaven the outliers,’ and not to

      achieve a perceived ‘correct’ sentence.” Knapp v. State, 9 N.E.3d 1274, 1292

      (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013))

      (internal citations omitted).


[5]   Perona pleaded guilty to a Level 5 felony, for which he faced a sentence of one

      to six years, with an advisory term of three years. Ind. Code § 35-50-2-6(b).

      The trial court imposed an advisory three-year term, as well as a concurrent

      one-year term for the Class A misdemeanor conviction, for an aggregate term of

      three years imprisonment. The trial court denied Perona’s request to serve the

      sentence in community corrections. This Court has observed that it is “quite

      difficult for a defendant to prevail on a claim that the placement of his sentence

      is inappropriate.” King v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008).


[6]   With respect to the nature of the offenses, Perona possessed over six grams of

      methamphetamine and resisted the officers who were trying to place him in

      custody. We agree that these offenses are not the worst of the worst, but the

      trial court did not sentence him as such—instead, it imposed the advisory three-

      year term.


[7]   With respect to Perona’s character, he has a relevant and lengthy history of

      drug crimes. As an adult, he has been convicted of two felonies and three

      misdemeanors; he also had multiple contacts with the juvenile system. The

      trial court noted that over the course of Perona’s history with the criminal


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-274 | August 5, 2020   Page 3 of 4
      justice system, he has been given “short jail sentences, longer jail sentences,

      unsupervised probation, community corrections treatment, active adult

      probation, and then the Drug Court Program.” Sent. Hrg. Tr. p. 7. Regardless

      of the leniency of the sentences imposed, Perona has continued to commit

      crimes. In fact, in this very case, he was afforded leniency at the outset with the

      Drug Court Diversion Program, but after four violations of the program rules,

      he lost that privilege.


[8]   We acknowledge that Perona is struggling with a significant substance abuse

      problem. But given that multiple past attempts at leniency have failed, we

      cannot say that the trial court’s imposition of an advisory three-year term or

      denial of the privilege of serving the sentence in community corrections are

      inappropriate.


[9]   The judgment of the trial court is affirmed.


      Bailey, J., and Vaidik, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-274 | August 5, 2020   Page 4 of 4